Citation Nr: 0935370	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Service connection is currently in effect for seven 
disabilities:  diabetes mellitus (20 percent); peripheral 
neuropathy of the right lower extremity (30 percent); 
peripheral neuropathy of the left lower extremity (30 
percent); peripheral neuropathy of the right upper extremity 
(30 percent); peripheral neuropathy of the left upper 
extremity (30 percent); nephropathy (30 percent); and 
erectile dysfunction (noncompensable).

Disabilities resulting from a common etiology may be combined 
in order to meet the scheduler criteria under 38 C.F.R. 
§ 4.16(a).  In this case, the Veteran's peripheral neuropathy 
of the left and right lower extremities, peripheral 
neuropathy of the left and right upper extremities, 
nephropathy, and erectile dysfunction all stem from one 
disease process, his service-connected diabetes mellitus.  
Therefore, when combining all of the ratings listed above as 
one single rating throughout the pendency of the appeal, the 
Veteran has been in receipt of one 80 percent disability, 
effective September 30, 2005, which increased to one 90 
percent disability rating, effective November 6, 2007, for 
the purposes of TDIU.  Those disability ratings meet the 
threshold criteria for a TDIU rating on a scheduler basis as 
laid out in 38 C.F.R. § 4.16(a).

The Veteran has not been afforded a VA examination 
specifically to determine whether it is at least as likely as 
not that his service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation.  In 
March 2006, one of the Veteran's previous employers certified 
that the Veteran had resigned from his position in 1998 
because he relocated.  Although the Veteran has indicated 
that he later worked for a different construction company, 
and the RO has attempted to verify that information, no 
further information regarding the Veteran's employment 
history is of record.  The Veteran contends that he has been 
unemployable due to his service-connected diabetes and 
peripheral neuropathy since 2001.  Specifically, he contends 
that the numbness and tingling in his hands prevent him from 
the physical labor necessary to his profession and further 
prevent him from learning other trades. 

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board must remand this matter to 
afford the Veteran a VA examination to address whether it is 
at least as likely as not that the Veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  38 
U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); 
Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
service-connected disabilities (diabetes 
mellitus, peripheral neuropathy of the 
left and right lower extremities, 
peripheral neuropathy of the left and 
right upper extremities, nephropathy, and 
erectile dysfunction), without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should review 
the claims folder and the examination 
report should indicate that review.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

